Exhibit 10.46

 

SECOND MODIFICATION AGREEMENT

 

THIS SECOND MODIFICATION AGREEMENT (this “Amendment”) is made and, entered into
as of the 24th day of September 2008, by and among TORNIER, INC., a Delaware
corporation (the “Borrower”) and COMPASS BANK, an Alabama banking corporation
(the “Bank”).

 

R E C I T A L S:

 

WHEREAS, the Borrower and the Bank entered into that certain Revolving Credit
and Security Agreement dated as of May 31, 2007 (as amended, modified, restated,
or supplemented, the “Credit Agreement”);

 

WHEREAS, Tornier US Holdings, a Delaware corporation (the “Guarantor”)
guaranteed the payment and performance of all the Obligations pursuant to that
certain Guaranty Agreement dated as of May 31, 2007 (as amended, modified,
restated or supplemented, the “Guaranty”);

 

WHEREAS, the Borrower executed and delivered that certain Deed of Trust,
Security Agreement, Assignment of Rents and Financing Statement [Second Lien]
dated as of August 29, 2005 (as amended, modified, restated or supplemented, the
“Deed of Trust”) for the benefit of the Bank duly recorded in the Official
Public Records of Real Property of Fort Bend County, Texas under County Clerk’s
File No. 2005107673 covering the real property described therein; and

 

WHEREAS, the Borrower has requested and the Bank has agreed to, among other
things, extend the maturity date until July 30, 2009, increase the line of
credit and the interest rate and modify certain financial covenants, on the same
terms and conditions as set forth in the Loan Documents except as otherwise
provided herein, and renew, continue and carry forward the liens and security
interests securing payment of the Notes.

 

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Definitions.  Except as otherwise
provided below, unless the context hereof indicates otherwise, all capitalized
terms used herein shall have the same meaning as such capitalized terms are
defined in the Credit Agreement.

 

2.                                       Outstanding Loan Balance.  The
outstanding principal balance of the Revolving Note as of September 23, 2008 is
$1,620,667.34.

 

3.                                       Renewal of Liens.  The maturity of the
Revolving Note is hereby renewed and extended (but is not extinguished) to be
due and payable on or before July 30, 2009, and in this regard, all instruments
or documents representing, evidencing or securing the Revolving Note, including
but not limited to, the liens of the Deed of Trust securing the Revolving Note,
are hereby renewed, extended and modified (but are not extinguished) by
extending the maturity date thereof to July 30, 2009.  Nothing herein contained
shall affect or impair the validity or

 

1

--------------------------------------------------------------------------------


 

priority of the lien and security interests under the Deed of Trust or any other
Loan Document securing the Revolving Note.

 

4.                                       Amendments to the Credit Agreement. 
The Credit Agreement is, subject to the satisfaction of the conditions precedent
set forth in Section 6 hereof, hereby amended as follows:

 

(a)                                  Section 1.1(a) of the Credit Agreement is
hereby deleted in its entirety, and the following is substituted in place
thereof.

 

“(a)                            Revolving Lien; Borrowing Base.  From the date
hereof until the first to occur of (i) Bank’s demand for payment or
(ii) July 30, 2009 (whichever shall occur first being the “Revolving Line
Maturity Date”), or such future date to which the Maturity Date of the Revolving
Line may be extended (any such extension to be at Bank’s sole discretion and
evidenced by a writing executed by Bank), subject to the terms and conditions of
this Agreement and Borrower’s and all guarantors’ (as applicable) performance of
and compliance with each of the Loan Documents, and so long as no event of
default or Event of Default (including, without limitation, the breach of any
warranty or representation) hereunder or under any of the other Loan Documents
shall have occurred, be continuing or would result, Bank agrees to extend to
Borrower an open-end credit line (also referred to as the Revolving Line) on the
basis of the following advance formula (such advance formula being hereinafter
referred to as the “Borrowing Base”); an amount equal to eighty percent (80%) of
the outstanding value of Borrower’s Eligible Accounts Receivable; provided,
however, that in no event shall the aggregate sum of all principal advances made
by Bank to Borrower at any one time outstanding hereunder exceed the sum of
$6,000,000.00.  Within such limits and subject to the terms of this Agreement,
Borrower may borrow, repay without penalty or premium, and reborrow hereunder,
from the date of this Agreement until the Maturity Date.  It is expressly
understood and agreed that Bank shall have no obligation to make an advance
under the Revolving Line if the amount of such advance together with the amount
outstanding under the Revolving Line exceeds or would exceed the lesser of
(i) $6,000,000.00 or (ii) the Borrowing Base.

 

If at any time Borrower is not entitled to any advances by the terms of this
Agreement, Bank may, in its sole discretion, make requested advances; however,
it is expressly acknowledged and agreed that, in such event, Bank shall have the
right, in its sole discretion, to decline to make any requested advance and to
require any payment required under the terms of the Agreement without prior
notice to Borrower and the making of any such advances shall not be construed as
a waiver of such right by Bank.”

 

(b)                                 Section 1.1(c) of the Credit Agreement is
hereby deleted in its entirety, and the following is substituted in place
thereof:

 

“(c)                            Exceeding Borrowing Base.  If at any time the
outstanding balance of Borrower’s Revolving Loan Account attributable to the
Revolving Line

 

2

--------------------------------------------------------------------------------


 

exceeds the lesser of (i) the Borrowing Base, or (ii) $6,000,000.00, then
Borrower shall not be entitled to any additional advances under the Revolving
Line while such excess exists and shall immediately remit to Bank immediately
available funds sufficient to eliminate such excess and, if Bank requests,
deliver to Bank additional collateral of a value and character satisfactory to
Bank.  If the Borrowing Base Report (as defined in Section 2.6) indicates that
the outstanding balance of Borrower’s Revolving Loan Account attributable to the
Revolving Line or advances made to Borrower hereunder exceeds the lesser of
(i) the Borrowing Base or (ii) $6,000,000.00, then Borrower shall not be
entitled to any additional advances under the Revolving Line while such excess
exists and shall immediately remit to Bank (with the relevant Borrowing Base
Report) immediately available funds in the amount sufficient to eliminate such
excess.”

 

(c)                                  Section 6.4 of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in place
thereof:

 

“6.4                           Intentionally deleted.”

 

(d)                                 The first sentence of Section 6.5 of the
Credit Agreement is hereby deleted in its entirety and the following is
substituted in place thereof:

 

“Borrower shall maintain a minimum Tangible Net Worth of not less than
$38,000,000.00.”

 

(e)                                  Section 6 of the Credit Agreement is hereby
amended by adding the following Section 6.10:

 

“6.10                  Additional Guaranty.  By October 31, 2008, Borrower shall
deliver to Bank that certain Guaranty Agreement executed by Tornier, B.V.,
substantially in the form attached as Exhibit “E” hereto, guaranteeing the
payment and performance of all of Borrower’s Obligations.”

 

(f)                                    Section 7.6 of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in place
thereof:

 

“7.6                         Subordinated Debt.  Unless otherwise agreed to in
writing by Bank, Borrower shall not make any payment upon any Subordinated Debt
described in any subordination agreement delivered to Bank.”

 

(g)                                 Number 16 in Addendum A of the Credit
Agreement, is hereby deleted in its entirety, and the following is substituted
in place thereof:

 

“16.                         “Subordinated Debt” shall mean, except with respect
to any subordinated accounts payable pursuant to a subordination agreement
delivered to and accepted by Bank, obligations or indebtedness owing from
Borrower to others which have been and remain subordinated to all Liabilities
owing from Borrower to Bank pursuant to a subordination agreement(s) in form and
substance acceptable to Bank.”

 

3

--------------------------------------------------------------------------------


 

(h)                                 Except “B” to the Credit Agreement is hereby
deleted in its entirety, and Exhibit “B” attached hereto shall be substituted in
lieu thereof.

 

(i)                                     The Exhibits to the Credit Agreement are
hereby amended by adding the Exhibit “E” attached hereto.

 

5.                                       Amendments to the Revolving Note.  The
Revolving Note is subject to the satisfaction of the conditions precedent set
forth in Section 6 hereof, hereby amended as follows:

 

(a)                                  Subsection (b)(i) in the first paragraph of
the Revolving Note is hereby deleted in its entirety, and the following is
substituted in place thereof:

 

“(i)                               the sum of the LIBOR Rate (hereinafter
defined) of Payee in effect from day to day plus two and one quarter percent
(2.25%) or”

 

(b)                                 Subparagraph (b) in the second paragraph of
the Revolving Note is hereby deleted in its entirety, and the following is
substituted in place thereof:

 

“(b)                           All outstanding principal of this Note and all
accrued interest hereof shall be due and payable on July 30, 2009.”

 

6.                                       Conditions Precedent to Effectiveness
of Amendment.  This Amendment shall be effective when, and only when, the Bank
shall have received:

 

(a)                                  Counterparts of this Amendment duly
executed by the Borrower, the Bank and the Guarantor;

 

(b)                                 Secretary’s Certificate of the Borrower
authorizing the execution, delivery and performance of this Amendment and any
other documents signed in connection therewith, in form and substance
satisfactory to the Bank, including without limitation, articles of
incorporation, existence, resolutions and incumbency of officers;

 

(c)                                  Secretary’s Certificate of the Guarantor
authorizing the execution, delivery and performance of this Amendment and any
other documents signed in connection therewith, in form and substance
satisfactory to the Bank, including without limitation, articles of
incorporation, existence, resolutions and incumbency of officers;

 

(d)                                 Subordination Agreement executed by Tornier,
B.V., a company organized under the laws of the Netherlands, in form and
substance acceptable to Bank in its sole discretion; and

 

(e)                                  Such other documents, instruments and
agreements as the Bank or its counsel reasonably deem necessary to renew and
extend the Revolving Note, the Credit Agreement, the Deed of Trust and the Loan
Documents, in form and content satisfactory to the Bank and its counsel,
including without limitation, this Amendment.

 

4

--------------------------------------------------------------------------------


 

7.                                       Representation and Warranties of the
Borrower.  The Borrower represents and warrants as follows:

 

(a)                                  The Borrower is duly authorized and
empowered to execute, deliver and perform this Amendment and all other
instruments referred to or mentioned herein to which it is a party, and all
action on its part requisite for the due execution, delivery and the performance
of this Amendment has been duly and effectively taken.

 

(b)                                 After giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement, as amended
hereby, and any other Loan Documents executed in connection herewith or
therewith are true in all material respects on and as of the date hereof as
though made on and as of the date hereof, except to the extent that such
representation or warranty was made as of a specific date, in which case such
representation or warranty was true in all material respects when made.

 

(c)                                  After giving effect to this Amendment, no
event has occurred and is continuing which constitutes an Event of Default.

 

(d)                                 When duly executed and delivered, each of
this Amendment and the Credit Agreement will be legal and binding Obligations of
the Borrower, enforceable in accordance with their respective terms, except as
limited by bankruptcy, insolvency or similar laws of general implication
relating to the enforcement of creditors’ rights and by equitable principles of
general application.

 

8.                                       Representations and Warranties of the
Guarantor.  The Guarantor hereby represents and warrants as follows:

 

(a)                                  The Guarantor is duly authorized and
empowered to execute, deliver and perform this Amendment and all other
instruments referred to or mentioned herein to which it is a party, and all
action on its part requisite for the due execution, delivery and the performance
of this Agreement has been duly and effectively taken.

 

(b)                                 After giving effect to this Amendment, the
representations and warranties contained in the Guaranty and any other Loan
Documents executed in connection herewith or therewith are true in all material
respects on and as of the date hereof as though made on and as of the date
hereof, except to the extent that such representation or warranty was made as of
a specific date, in which case such representation or warranty was true in all
material respects when made.

 

(c)                                  When duly executed and delivered, this
Amendment and the Guaranty will be legal and binding obligations of the
Guarantor, enforceable in accordance with their respective terms, except as
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and by equitable principles of
general application.

 

9.                                       Waiver of Certain Defaults.  Borrower
has requested that Lender waive Borrower’s default of the financial covenants
for the quarters ended June 30, 2008 as set forth in Section 6 of the Credit
Agreement.  Based upon Borrower’s satisfaction of the condition precedents set
forth in this Amendment, Lender hereby waives the default under such Section 6.

 

5

--------------------------------------------------------------------------------


 

This waiver does not constitute a waiver of any other provisions of the Loan
Documents unless expressly waived herein.  In addition, this waiver is specific
in time and does not constitute, nor should it be construed as, a waiver of any
right, power or privilege under the Loan Documents, or under any agreement,
contract, indenture, document or instrument mentioned in any Loan Document, not
specifically mentioned in this Section 9, nor does it preclude the exercise of
any right, power or privilege not specifically mentioned in this Section 9, nor
shall any waiver of any right, power, privilege or default hereunder constitute
a waiver of any subsequent default of the same or of any other term or
provision.

 

10.                                 Reference to and Effect on the Loan
Documents.

 

(a)                                  Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference in the Loan
Documents shall mean and be a reference to the Credit Agreement as amended
hereby.

 

(b)                                 Except as specifically amended above, the
Credit Agreement, the Note, and all other Loan Documents shall remain in full
force and effect and are hereby ratified and confirmed.  Without limiting the
generality of the foregoing, the Loan Documents and all Collateral described
therein do and shall continue to secure the payment of all obligations of the
Borrower under the Credit Agreement as amended hereby, the Note, and any other
Loan Documents.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Bank under the Credit Agreement or
Deed of Trust nor constitute a waiver of any provision of any of the Loan
Documents.

 

(d)                                 The Guarantor ratifies and affirms its
obligations under the Guaranty and acknowledges, renews and extends his
continued liability under the Guaranty and agrees that the Guaranty remains in
full force and effect notwithstanding the matters contained herein.

 

(e)                                  The Borrower and the Guarantor, by their
execution of this Amendment, each hereby declares that it has no set-offs,
counterclaims, defenses or other causes of action against the Bank arising out
of the Loan Documents, or any other documents mentioned herein or otherwise; and
to the extent any such set-offs, counterclaims, defenses, or other causes of
action may exist, whether known or unknown, such items are hereby waived by the
Borrower and the Guarantor.

 

11.                                 Costs and Expenses.  The Borrower agrees to
pay on demand all out of pocket costs and expenses of the Bank in connection
with the preparation, reproduction, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder, including
reasonable legal fees and expenses for counsel for the Bank.

 

12.                                 Execution in Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument.

 

6

--------------------------------------------------------------------------------


 

13.                                 Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Texas.

 

14.                                 Final Agreement.  THIS WRITTEN AMENDMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK-
SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed in multiple counterparts, each of which is an original instrument for
all purposes, all as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

TORNIER, INC., a Delaware Corporation

 

 

 

 

 

By:

/s/ Michael J. Doty

 

 

Michael J. Doty, Secretary and Chief Financial Officer

 

 

 

 

 

By:

/s/ Douglas Kohrs

 

 

Douglas Kohrs, President and Chief Executive Officer

 

 

 

GUARANTOR:

 

 

 

TORNIER US HOLDINGS, INC., a Delaware corporation

 

 

 

By:

/s/ Michael J. Doty

 

 

Michael J. Doty, Secretary and Chief Financial Officer

 

 

 

BANK:

 

 

 

COMPASS BANK, an Alabama banking corporation

 

 

 

By:

/s/ Debra Halling

 

 

Debra Halling, Senior Vice President

 

Second Modification Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

CERTIFICATE

 

Reference is made to that certain Revolving Credit and Security Agreement (the
“Agreement”) executed by TORNIER, INC. (“Borrower”) in favor of COMPASS BANK
(“Bank”), on or about May       , 2007.  Capitalized terms used but not defined
herein shall have the meaning attributed to the same in the Agreement.  Borrower
hereby represents, warrants and covenants to and in favor of Bank as follows:

 

(i)                                     no default, event of default or Event of
Default (or any event that would constitute an event of default or Event of
Default but for the requirement that notice be given or time elapse or both) has
occurred or is continuing under the Agreement or any of the other Loan Documents
or under any other loans, notes, debentures, bonds, leases or other obligations
of Borrower now outstanding;

 

(2)                                  all representations, warranties and
covenants contained in the Agreement and the other Loan Documents are expressly
reaffirmed and restated as of the date hereof;

 

(3)                                  neither Borrower nor, to the best of
Borrower’s knowledge, any other party has any matured or unmatured claim, offset
or cause of action against the Bank or its officers, agents or affiliates
arising under or in connection with the Loan Documents or the Liabilities; and

 

(4)                                  all financial statements, reports and other
documents delivered to Bank on or before the date hereof under or in connection
with the Loan Documents are, as of the relevant date, complete and accurate and
may be relied upon by Bank.

 

(5)                                  the calculations set forth below showing
Borrowers’ status of compliance with the financial covenants set forth in the
Agreement are true and correct in all respects.

 

1

--------------------------------------------------------------------------------


 

 

Section 6.5 — Tangible Net Worth

 

Calculation:

 

1.

 

Net Worth

 

$

 

 

2.

 

Subordinated Debt (except for subordinated accounts payable)

 

$

 

 

3.

 

Line (1) plus line (2)

 

$

 

 

4.

 

Related Party Loans, Advances and Investments

 

$

 

 

5.

 

Goodwill and Other Intangible Assets

 

$

 

 

6.

 

Line (4) plus line (5)

 

$

 

 

7.

 

Tangible Net Worth

 

 

 

 

 

[line (3) minus line (6)]

 

$

 

 

 

 

 

Required:

 

 

 

 

 

 

 

 

 

 

 

 

 

$38,000,000.00

 

 

 

 

 

Section 7.2 — Total Debt to Tangible Net Worth

 

Calculation:

 

1.

 

Total Debt

 

$

 

 

2.

 

Tangible Net Worth

 

$

 

 

 

 

[see above]

 

 

 

 

3.

 

Total Debt to Tangible

 

 

 

 

 

Net Worth

 

 

 

 

 

[line (1) divided by line (2)]

 

 

 

 

 

 

Required:

 

Not greater than 1.50 to 1.00

 

 

TORNIER, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

GUARANTY AGREEMENT OF TORNIER, B.V.

 

--------------------------------------------------------------------------------

 


 

GUARANTY AGREEMENT

 

WHEREAS, the execution of this Guaranty Agreement (this “Guaranty Agreement”) is
a condition to COMPASS BANK, an Alabama state banking corporation (“Bank”)
renewing certain loans to TORNIER, INC., a Delaware corporation (“Borrower”),
pursuant to that certain Revolving Credit and Security Agreement dated as of May
31, 2007, between, Borrower and Bank (such Revolving Credit and Security
Agreement as it may hereafter be amended or modified from time to time, is
hereinafter referred to as the “Credit Agreement”);

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the undersigned, TORNIER, B.V., a company organized
under the laws of the Netherlands (the “Guarantor”), hereby irrevocably and
unconditionally guarantees to Bank the full and prompt payment and performance
of the Guaranteed Indebtedness (hereinafter defined).  This Guaranty Agreement
shall be upon the following terms:

 

1.                                       The term “Guaranteed Indebtedness” as
used herein means all of the Obligations and Liabilities, as defined in the
Credit Agreement.  The term “Guaranteed Indebtedness” shall include any and all
post-petition interest and expenses (including attorneys’ fees) whether or not
allowed under any bankruptcy, insolvency, or other similar law.  As of the date
of this Guaranty Agreement, the Obligations and Liabilities include, but are not
limited to, the indebtedness evidenced by (a) that certain Master Revolving
Promissory Note in the original principal amount of $6,000,000,00, dated May 31,
2007, executed by Borrower and payable to the order of Bank, (b) that certain
Promissory Note in the original principal amount of $2,500,000.00, dated May 31,
2007, executed by Borrower and payable to the order of bank and (c) that certain
Promissory, Note dated August 29 2005 in the original principal amount of
$1,640,000.00, dated August 29, 2005 executed by A.T. Estate, Inc., a Texas
corporation, the predecessor in interest by merger to the Borrower, as modified
by that certain Modification to Note and Deed of Trust as of June 15, 2006, by
that certain Modification Agreement dated as of June 15, 2006 and by that
certain Second Modification to Note, Deed of Trust and Assignment of Rents dated
as of May 31, 2007, and all renewals, extensions, amendments, increases,
decreases or other modifications of any of the foregoing and all promissory
notes given in renewal, extension, amendment, increase, decrease or other
modification thereof.

 

2.                                       This instrument shall be an absolute,
continuing, irrevocable, and unconditional guaranty of payment and performance,
and not a guaranty of collection, and Guarantor shall remain liable on its
obligations hereunder until the payment and performance in full of the
Guaranteed Indebtedness.  No set-off, counterclaim, recoupment, reduction, or
diminution of any obligation, or any defense of any kind or nature which
Borrower may have against Bank or any other party, or which Guarantor may have
against Borrower, Bank, or any other party shall be available to, or shall be
asserted by, Guarantor against Bank or any subsequent holder of the Guaranteed
indebtedness or any part thereof or against payment of the Guaranteed
indebtedness or any part thereof.

 

3.                                       If Guarantor becomes liable for any
indebtedness owing by Borrower to Bank by endorsement or otherwise, other than
under this Guaranty Agreement, such liability shall not be in any manner
impaired or affected hereby, and the rights of Bank hereunder shall be
cumulative

 

1

--------------------------------------------------------------------------------


 

of any and all other rights that Bank may ever have against Guarantor.  The
exercise by Bank of any right or remedy hereunder or under any other instrument,
or at law or in equity, shall not preclude the concurrent or subsequent exercise
of any other right or remedy.

 

4.                                       In the event of default by Borrower in
payment or performance of the Guaranteed Indebtedness, or any part thereof, when
such Guaranteed indebtedness becomes due, whether by its terms, by acceleration,
or otherwise, Guarantor shall promptly pay the amount due thereon to Bank
without notice or demand in lawful currency of the United States of America and
it shall not be necessary for Bank, in order to enforce such payment by
Guarantor, first to institute suit or exhaust its remedies against Borrower or
others liable on such Guaranteed Indebtedness, or to enforce any rights against
any collateral which shall ever have been given to secure such Guaranteed
Indebtedness.  Until the Guaranteed Indebtedness is paid in full and a period of
ninety (90) days has passed following such payment, Guarantor waives any and all
rights it may now or hereafter have under any agreement or at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Bank) to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for
payment of any or all of the Guaranteed Indebtedness for any payment made by
Guarantor under or in connection with this Guaranty Agreement or otherwise.

 

5.                                       If acceleration of the time for payment
of any amount payable by Borrower under the Guaranteed Indebtedness is stayed
upon the insolvency, bankruptcy, or reorganization of Borrower, all such amounts
otherwise subject to acceleration under the terms of the Guaranteed Indebtedness
shall nonetheless be payable by Guarantor hereunder forthwith on demand by Bank.

 

6.                                       Guarantor hereby agrees that its
obligations under this Guaranty Agreement shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the occurrence
of any event, including, without limitation, one or more of the following
events, whether or not with notice to or the consent of Guarantor:  (a) the
taking or accepting of collateral as security for any or all of the Guaranteed
Indebtedness or the release, surrender, exchange, or subordination of any
collateral now or hereafter securing any or all of the Guaranteed Indebtedness;
(b) any partial release of the liability of Guarantor hereunder, or the full or
partial release of any other guarantor from liability for any or all of the
Guaranteed Indebtedness; (c) any disability of Borrower, or the dissolution,
insolvency, or bankruptcy of Borrower, Guarantor, or any other party at any time
liable for the payment of any or all of the Guaranteed Indebtedness; (d) any
renewal, extension, modification, waiver, amendment, or rearrangement of any or
all of the Guaranteed Indebtedness or any instrument, document or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
indebtedness; (e) any adjustment, indulgence, forbearance, waiver, or compromise
that may be granted or given by Bank to Borrower, Guarantor, or any other party
ever liable for any or all of the Guaranteed Indebtedness; (f) any neglect,
delay, omission, failure, or refusal of Bank to take or prosecute any action for
the collection of any of the Guaranteed Indebtedness or to foreclose or take or
prosecute any action in connection with any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (g) the unenforceability or invalidity of any or all of the
Guaranteed Indebtedness or of any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Guaranteed Indebtedness;
(h) any payment by Borrower or any other party to Bank is held to

 

2

--------------------------------------------------------------------------------


 

constitute a preference under applicable bankruptcy or insolvency law or if for
any other reason Bank is required to refund any payment or pay the amount
thereof to someone else; (i) the settlement or compromise of any of the
Guaranteed Indebtedness; (j) the non-perfection of any security interest or lien
securing any or all of the Guaranteed Indebtedness; (k) any impairment of any
collateral securing any or all of the Guaranteed Indebtedness; (l) the failure
of Bank to sell any collateral securing any or all of the Guaranteed
Indebtedness in a commercially reasonable manner or as otherwise required by
law; (m) any change in the corporate existence, structure, or ownership of
Borrower; or (n) any other circumstance which might otherwise constitute a
defense available to, or discharge of, Borrower or Guarantor.

 

7.                                       Guarantor represents and warrants to
Bank follows:

 

(a)                                  Guarantor is a corporation duly organized,
validly existing and in good standing under the laws of the country of its
incorporation, organization or association is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure to so qualify would have a material
adverse effect on its business, financial condition, or operations.

 

(b)                                 Guarantor has the corporate power, authority
and legal right to execute, deliver, and perform its obligations under this
Guaranty Agreement and this Guaranty Agreement constitutes the legal, valid, and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its respective terms, except as limited by bankruptcy, insolvency, or other
laws of general application relating to the enforcement of creditor’s rights.

 

(c)                                  The execution, delivery, and performance by
Guarantor of this Guaranty Agreement have been duly authorized by all requisite
action on the part of Guarantor and do not and will not violate or conflict with
the organizational documents or governmental documents of Guarantor or any law,
rule, or regulation or any order, writ, injunction or decree of any court,
governmental authority or agency, or arbitrator and do not and will not conflict
with, result in a breach of, or constitute a default under, or result in the
imposition of any lien upon any assets of Guarantor pursuant to the provisions
of any indenture, mortgage, deed of trust, security agreement, franchise,
permit, license, or other instrument or agreement to which Guarantor or its
properties is bound.

 

(d)                                 No authorization, approval, or consent of,
and no filing or registration with, any court, governmental authority, or third
party is necessary for the execution, delivery or performance by Guarantor of
this Guaranty Agreement or the validity or enforceability thereof.

 

(e)                                  The value of the consideration received and
to be received by Guarantor as a result of Borrower and Bank entering into the
Credit Agreement and Guarantor executing and delivering this Guaranty Agreement
is reasonably worth at least as much as the liability and obligation of
Guarantor hereunder, and such liability and obligation and the Credit Agreement
have benefited and may reasonably be expected to benefit Guarantor directly or
indirectly.

 

(f)                                    Guarantor represents and warrants to Bank
that Guarantor is not insolvent, Guarantor’s liabilities do not exceed its
assets, and Guarantor will not be rendered insolvent by

 

3

--------------------------------------------------------------------------------


 

the execution and performance of this Guaranty Agreement and the Loan Documents
(as defined in the Credit Agreement).

 

(g)                                 Guarantor makes to Bank the representations
and warranties contained in the Credit Agreement which Borrower makes in the
Credit Agreement with respect to Guarantor, as if Guarantor were a party to the
Credit Agreement, and all of such representations and warranties with respect to
Guarantor are incorporated herein by reference.

 

8.                                       Guarantor covenants and agrees that, as
long as the Guaranteed Indebtedness or any part thereof is outstanding or Bank
has any commitment under the Credit Agreement:

 

(a)                                  Guarantor will deliver to Bank the
financial statements of Guarantor described in the Credit Agreement at the times
required by the Credit Agreement.

 

(b)                                 Guarantor will furnish promptly to Bank
written notice of the occurrence of any default under this Guaranty Agreement or
an Event of Default as defined in the Credit Agreement of which Guarantor has
knowledge.

 

(c)                                  Guarantor will furnish promptly to Bank
such additional information concerning Guarantor as Bank may request.

 

(d)                                 Guarantor will not (i) become a party to a
merger, consolidation or other business combination or acquire all or a
substantial part of the assets of any Person (as defined in the Credit
Agreement) or any shares or other evidence of beneficial ownership of any Person
unless Guarantor is the surviving Person to such transaction, (ii) dissolve or
liquidate, or (iii) sell, lease, assign, transfer or otherwise dispose of
substantially all of its assets.

 

(e)                                  Guarantor will comply with all of the
covenants contained in the Credit Agreement with which Borrower agrees in the
Credit Agreement to cause Guarantor to comply, as if Guarantor were a party to
the Credit Agreement, and all of such covenants are incorporated herein by
reference as if set forth herein in full.

 

9.                                       Upon the occurrence of an Event of
Default, Bank shall have the right to set off and apply against this Guaranty
Agreement or the Guaranteed Indebtedness or both, at any time and without notice
to Guarantor, any and all deposits (general or special, time or demand,
provisional or final) or other sums at any time credited by or owing from the
Bank to Guarantor whether or not the Guaranteed Indebtedness is then due and
irrespective of whether or not Bank shall have made any demand under this
Guaranty Agreement.  In addition to Bank’s right of setoff and as further
security for this Guaranty Agreement and the Guaranteed Indebtedness, Guarantor
hereby grants Bank a security interest in all deposits (general or special, time
or demand, provisional or final) and all other accounts of Guarantor now or
hereafter on deposit with or held by Bank and all other sums at any time
credited by or owing from Bank to Guarantor.  The rights and remedies of Bank
hereunder are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which Bank may have.

 

10.                                 Guarantor hereby agrees that the
Subordinated Indebtedness shall be subordinate and junior in right of payment to
the prior payment in full of all Guaranteed Indebtedness, and Guarantor hereby
assigns the Subordinated Indebtedness to Bank as security for the Guaranteed

 

4

--------------------------------------------------------------------------------


 

Indebtedness.  If any sums shall be paid to Guarantor by Borrower or any other
person or entity on account of the Subordinated Indebtedness, such sums shall be
held in trust by Guarantor for the benefit of Bank and shall forthwith be paid
to Bank without affecting the liability of Guarantor under this Guaranty
Agreement.  For purposes of this Guaranty Agreement, the term “Subordinated
Indebtedness” means all indebtedness, liabilities, and obligations of Borrower
to Guarantor, whether such indebtedness, liabilities and obligations now exist
or are hereafter incurred or arise, or whether the obligations of Borrower
thereon are direct, indirect, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of the person or persons in whose favor
such indebtedness, obligations, or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Guarantor.

 

11.                                 No amendment or waiver of any provision of
this Guaranty Agreement or consent to any departure by the Guarantor therefrom
shall in any event be effective unless the same shall be in writing and signed
by Bank.  No failure on the part of Bank to exercise, and no delay in
exercising, any right, power, or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege.  The remedies herein provided
are cumulative and not exclusive of any remedies provided by law.

 

12.                                 This Guaranty Agreement is for the benefit
of Bank and its successors and assigns, and in the event of an assignment of the
Guaranteed Indebtedness, or any part thereof, the rights and benefits hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness.  This Guaranty Agreement is binding not only on
Guarantor, but on Guarantor’s successors and assigns.

 

13.                                 Guarantor recognizes that Bank is relying
upon this Guaranty Agreement and the undertakings of Guarantor hereunder in
making extensions of credit to Borrower under the Credit Agreement and further
recognizes that the execution and delivery of this Guaranty Agreement is a
material inducement to Bank in entering into the Credit Agreement.  Guarantor
hereby acknowledges that there are no conditions to the full effectiveness of
this Guaranty Agreement.

 

14.                                 This Guaranty Agreement is executed and
delivered as an incident to a lending transaction negotiated, consummated, and
performable in Harris County, Texas, and shall be governed by and construed in
accordance with the laws of the State of Texas.  Any action or proceeding
against Guarantor under or in connection with this Guaranty Agreement may be
brought in any state or federal court in Harris County, Texas, and Guarantor
hereby irrevocably submits to the nonexclusive jurisdiction of such courts, and
waives any objection it may now or hereafter have as to the venue of any such
action or proceeding brought in such court.  Guarantor agrees that service of
process upon it may be made by certified or registered mail, return receipt
requested, at its address specified below its signature block.  Nothing herein
shall affect the right of Bank to serve process in any other matter permitted by
law or shall limit the right of Bank to bring any action or proceeding against
Guarantor or with respect to any of Guarantor’s property in courts in other
jurisdictions.  Any action or proceeding by Guarantor against Bank shall be
brought only in a court located in Harris County, Texas.

 

5

--------------------------------------------------------------------------------


 

15.                                 Guarantor shall pay on demand all attorneys’
fees and all other costs and expenses incurred by Bank in connection with the
preparation, administration, enforcement, or collection of this Guaranty
Agreement.

 

16.                                 Guarantor hereby waives promptness,
diligence, notice of any default under the Guaranteed Indebtedness, demand of
payment, notice of acceptance of this Guaranty Agreement, presentment, notice of
protest, notice of dishonor, notice of the incurring by Borrower of additional
indebtedness, and all other notices and demands with respect to the Guaranteed
Indebtedness and this Guaranty Agreement.

 

17.                                 The Credit Agreement, and all of the terms
thereof, are incorporated herein by reference, the same as if stated verbatim
herein, and Guarantor agrees that Bank may exercise any and all rights granted
to it under the Credit Agreement and the other Loan Documents without affecting
the validity or enforceability of this Guaranty Agreement.  Any notices given
hereunder shall be given in the manner provided by and to the addresses set
forth in the Credit Agreement.

 

18.                                 Guarantor hereby represents and warrants to
Bank that Guarantor has adequate means to obtain from Borrower on a continuing
basis information concerning the financial condition and assets of Borrower and
that Guarantor is not relying upon Bank, to provide (and Bank shall have no duty
to provide) any such information to Guarantor either now or in the future.

 

19.                                 THIS GUARANTY AGREEMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT OF GUARANTOR AND BANK WITH RESPECT TO GUARANTOR’S GUARANTY OF
THE GUARANTEED INDEBTEDNESS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SURJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE.  THERE ARE NO ORAL AGREEMENTS BETWEEN
GUARANTOR AND BANK.  THIS GUARANTY AGREEMENT MAY NOT BE AMENDED EXCEPT IN
WRITING BY GUARANTOR AND BANK.

 

6

--------------------------------------------------------------------------------


 

DATED AND EXECUTED as of Sept. 24, 2008.

 

 

GUARANTOR:

 

 

 

TORNIER, B.V., a company organized under the laws of the Netherlands

 

 

 

By:

/s/ Douglas Kohrs

 

Name:

Douglas Kohrs

 

Title:

President and CEO

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Telecopier No.:

 

 

Telephone No.:

 

 

Guaranty Agreement of Tornier, B.V. — Signature Page

 

--------------------------------------------------------------------------------


 

NOTICE AND ACKNOWLEDGMENT OF NO ORAL AGREEMENTS

 

THIS NOTICE AND ACKNOWLEDGMENT OF NO ORAL AGREEMENTS (this “Agreement”) is made
and entered into by and among the undersigned effective as of the 24th day of
September 2008.

 

Definitions:

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Borrower” — TORNIER, INC., a Delaware corporation.

 

“Bank”— COMPASS BANK, an Alabama banking corporation.

 

“Credit Agreement” — that certain Revolving Credit and Security Agreement dated
as of May 31, 2007 between Borrower and Bank (as amended, modified, restated, or
supplemented).

 

“Guarantor” — TORNIER US HOLDINGS, INC., a Delaware corporation.

 

“Loan” — The transaction composed of the Notes (as defined in the Credit
Agreement) and all related agreements and accommodations by or among any of the
Parties evidenced by or contained in any of the loan documents evidenced by the
Credit Agreement.

 

“Loan Documents” —

1.                                       Second Modification Agreement between
Borrower and Bank of even date herewith;

2.                                       Secretary’s Certificate of the Borrower
of even date herewith;

3.                                       Secretary’s Certificate of Tornier US
Holdings, Inc. of even date herewith;

4.                                       Creditor’s Subordination Agreement by
and among Borrower, Bank and Tornier, S.A., a company organized under the laws
of the Republic of France, of even date herewith.

 

“Parties” — The undersigned persons and entities.

 

Agreements:

 

In consideration of the making of the Loan, and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged by
each of the Parties, the Parties (a) agree that each Party’s execution of this
Agreement constitutes an acknowledgment that such Party has read and understands
this Agreement and that it is intended to be a part of, and is incorporated by
reference into each of the Loan Documents, (b) acknowledge receipt of the
following Notice, and (c) to the extent allowed by law, agree to be bound by the
terms of this Agreement and the following Notice:

 

1

--------------------------------------------------------------------------------


 

NOTICE: A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED EXCEEDS $50,000.00 IN
VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE
PARTY TO BE BOUND OR BY THAT PARTY’S AUTHORIZED REPRESENTATIVE.  THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE
PARTIES ARE SUPERSEDED BY, AND MERGED INTO, SUCH WRITINGS.  THIS AGREEMENT (AS
AMENDED IN WRITING FROM TIME TO TIME) AND THE OTHER WRITTEN LOAN DOCUMENTS
EXECUTED BY THE BORROWER AND THE BANK (OR BY THE BORROWER FOR THE BENEFIT OF THE
BANK) REPRESENT THE FINAL AGREEMENT BETWEEN THE BORROWER AND THE BANK AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  THIS NOTICE IS GIVEN PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE, AS AMENDED FROM TIME TO TIME.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

BORROWER:

 

 

 

TORNIER, INC., a Delaware Corporation

 

 

 

 

 

By:

/s/ Michael J. Doty

 

 

Michael J. Doty, Secretary and Chief Financial Officer

 

 

 

 

 

 

By:

/s/ Douglas Kohrs

 

 

Douglas Kohrs, President and Chief Executive Officer

 

 

 

 

 

 

GUARANTORS:

 

 

 

TORNIER US HOLDINGS, INC., a Delaware corporation

 

 

 

By:

/s/ Michael J. Doty

 

 

Michael J. Doty, Secretary and Chief Financial Officer

 

 

 

 

 

BANK:

 

 

 

COMPASS BANK, an Alabama banking corporation

 

 

 

By:

/s/ Debra Halling

 

 

Debra Halling, Senior Vice President

 

Notice and Acknowledgement of No Oral Agreements — Signature Page

 

--------------------------------------------------------------------------------

 